Name: Commission Regulation (EEC) No 1056/78 of 19 May 1978 amending Regulation (EEC) No 1822/77 with regard to the amounts of co-responsibility levy to be collected in the milk and milk products sector during the 1978/79 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/46 Official Journal of the European Communities 22. 5 . 78 COMMISSION REGULATION (EEC) No 1056/78 of 19 May 1978 amending Regulation (EEC) No 1822/77 with regard to the amounts of co- responsibility levy to be collected in the milk and milk products sector during the 1978/79 milk year 1 . Without prejudice to any adjustment under Article 2 (4) of Regulation (EEC) No 1079/77, the amount of the levy shall be : (a) from 16 September 1977 to 30 April 1978 , 0.260 unit of account ; (b) from 1 May 1978 to the end of the period for the month of May 1978 , as understood in Article 3, 0.0868 unit of account ; (c) from the end of the period indicated in (b) to the end of the 1978/79 milk year, 0-0885 unit of account per 100 kilograms of cows milk delivered during the period in question . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products ( ! ), as amended by Regulation (EEC) No 1001 /78 (2 ), and in particular Article 6 thereof, Whereas the co-responsibility levy applicable during the 1978 /79 milk year is fixed at 0-5 % of the target price for this milk year ; whereas for the period 1 to 21 May 1978 it is 0-5 % of the target price for the 1977/78 milk year ; Whereas it is consequently necessary to adjust the amounts indicated in the first subparagraph of Article 2 ( 1 ) and in Article 5 (2) of Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co- responsibility levy introduced in respect of milk and milk products (3), as amended by Regulation (EEC) No 2436/77 (4) ; Whereas, pursuant to Article 7 of Regulation (EEC) No 1822/77, the amount to be collected for the month of May 1978 or the period of four weeks relating thereto is that applicable on the first day of that month or period of four weeks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 2 . The text of Article 5 (2) is replaced by the following text : '2 . Without prejudice to any adjustment under Article 2 (4) of Regulation (EEC) No 1079/77, the amount of the levy shall be : (a) from 16 September 1977 to 30 April 1978 , 0.286 unit of account ; (b) from 1 to 31 May 1978 , 0.0955 unit of account ; (c) from 1 June 1978 to the end of the 1978/79 milk year, 0-0974 unit of account per 100 kilograms of skimmed milk or buttermilk in respect of which the aid referred to in paragraph 1 is granted'.HAS ADOPTED THIS REGULATION : Article 2 Article 1 Regulation (EEC) No 1 822/77 is amended as follows : 1 . The text of the first subparagraph of Article 2 ( 1 ) is replaced by the following text : This Regulation shall enter into force on 22 May 1978 . (&gt;) OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 130, 18 . 5 . 1978 , p. 11 . (3 ) OJ No L 203, 9 . 8 . 1977, p. 1 . (4) OJ No L 282, 5 . 11 . 1977, p. 8 . It shall apply with effect from 1 May 1978 . 22. 5 . 78 Official Journal of the European Communities No L 134/47 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1978 . For the Commission . Finn GUNDELACH Vice-President